DETAILED ACTION
Election/Restrictions
The amendment filed on 11/15/2022 cancelled all pending claims and recited new claims 10-21, which are directed to a single independent invention. Claims 10-21 thus constitute the effectively elected invention and are examined herein. MPEP 818.02(c).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-17, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (a product of nature) without significantly more. The claims effectively recite merely a consumable comprising rebaudioside D. The additional concentration limitations are of essentially no consequence, since they generally apply to concentrations of rebaudioside D in an intermediate extract that is then added to a consumable in a relatively wide range of concentrations. Claims 12 and 13 merely require and additional component, such as rebaudioside A, that occur naturally with rebaudioside D. The claimed consumable is not markedly different from its naturally-occurring counterpart in its natural state—the extracted rebaudioside D in the Stevia plant. The nature-based products lack markedly different characteristics because there is no indication that a consumable comprising rebaudioside D in the effectively claimed amounts changes the structure, function, or other properties of the consumable composition in any marked way. The rebaudioside D retains its naturally-occurring structure and properties (e.g., sweetness and other taste attributes) and is merely in a consumable. These characteristics of the claimed consumable are the same as those of the naturally-occurring product in its natural state. Because the claimed consumable as a whole does not display markedly different characteristics, each of its naturally-occurring components (rebaudioside D and other ingredients) are considered to be product of nature exceptions. The claim elements in addition to the exception are the other ingredients, because the claim elements do not occur together in nature as claimed (i.e., in the claimed amounts) and are not markedly changed by their combination into a mixture.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because providing rebaudioside D in a consumable was well-understood, routine, and conventional in the field prior to Applicant’s invention and at the time of filing the application. Claiming specific concentrations of rebaudioside D does not alter such a determination, since altering the concentrations of such sweetening components to attain particular sweetness was also well known in the art. Thus, providing a consumable comprising rebaudioside D does not meaningfully limit the claims, and the claims as a whole do not amount to significantly more than each “product of nature” alone. The claims are thus not eligible for patentability.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abelyan et al. (U.S. 2011/0092684 A1).
Regarding claim 10, the claim requires a product-by-process, where “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” MPEP 2113 I. The claim limitations directed to the concentration of rebaudioside D in an intermediate extract are rendered meaningless when the extract may be incorporated into the consumable at any concentration and may additionally comprise other sweetening components. Claim 10 thus effectively merely requires only a consumable comprising rebaudioside D.
Abelyan et al. discloses a consumable comprising rebaudioside D ([0168], [0171]). Abelyan et al. further discloses that the rebaudioside D provides a sucrose equivalence of greater than 10% (w/v) ([0161]), which would likewise provide the consumable with such a sweetness at certain concentrations that fall within the scope of concentrations effectively disclosed in Abelyan et al.
As for claim 11, Abelyan et al. discloses the rebaudioside D may be added alone or in combination with other compounds, as well as that the amount of sweetener depends on the purpose of the usage ([0171]). The reference thus effectively discloses a composition comprising from 0-100% rebaudioside D, which anticipates the claimed limitation of an arbitrary “extract solution” being present in an amount ranging from about 1-10,000 ppm.
As for claims 12 and 13, Abelyan et al. discloses the rebaudioside D as being added to a consumable with another sweetener compound, such as rebaudioside A ([0171], [0007]).
As for claim 14, Abelyan et al. discloses the consumable as being a foodstuff ([0169]).
As for claim 15, Abelyan et al. discloses the consumable as additionally comprising an additive ([0201]).
Regarding claim 16, the claim requires a product-by-process, where “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” MPEP 2113 I. The claim limitations directed to the concentration of rebaudioside D in an intermediate extract are rendered meaningless when the rebaudioside D concentration limitation in the extract is in terms of a minimum threshold yet the extract concentration in the consumable is in terms of a maximum threshold to the extent that effectively no minimum amount of rebaudioside D is required to be present in the consumable, so long as some amount is present. Claim 16 thus effectively merely requires only a consumable comprising some minimal amount of rebaudioside D.
Abelyan et al. discloses a consumable comprising rebaudioside D ([0168], [0171]). Abelyan et al. further discloses that the amount of sweetener depends on the purpose of the usage ([0171]). The reference thus effectively discloses a composition comprising from 0-100% rebaudioside D, which anticipates the claimed limitation of an arbitrary “extract solution” being present in an amount that is at least about 1% below a threshold flavor recognition concentration.
As for claim 17, Abelyan et al. discloses that the amount of sweetener depends on the purpose of the usage ([0171]). The reference thus effectively discloses a composition comprising from 0-100% rebaudioside D, which anticipates the claimed limitation of an arbitrary “extract solution” being present in an amount ranging from about 0.5-1,000 ppm.
As for claims 18 and 19, Abelyan et al. discloses the consumable as comprising a flavor ingredient that is vanillin ([0201]).
As for claim 20, Abelyan et al. discloses the consumable as being a foodstuff ([0169]).
As for claim 21, Abelyan et al. discloses the consumable as additionally comprising an additive ([0201]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-18, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,512,790 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are directed to compositions that comprise rebaudioside D, which would be obvious in light of the composition patented in the ‘790 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793